ORDER
PER CURIAM.
This is a consolidated appeal of defendant’s appeal from his jury conviction and sentence for assault, second degree, § 565.060 RSMo 1986, and his appeal from the denial of his Rule 29.15 motion. There is sufficient evidence to support the jury verdict, and the denial of the Rule 29.15 motion is based on findings of fact that are not clearly erroneous.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).